Citation Nr: 0533745	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  99-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1972 to February 
1975.  He died on February [redacted], 1999.  The appellant in this 
matter is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan, that, in pertinent part, denied 
the above claim.

In March 2000, the claims folder was transferred to the RO 
located in San Diego, California, as the appellant had 
changed her place of domicile.

The appellant was scheduled to appear at a personal hearing 
before a Veterans Law Judge traveling to the RO in July 2002, 
but she requested that the hearing be rescheduled.  She was, 
thereafter, scheduled to appear at a personal hearing before 
a Veterans Law Judge traveling to the RO in July 2003, but 
she failed to appear as scheduled.

This matter was previously before the Board in August 2003, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1999.

2.  The immediate cause of the veteran's death was 
pneumococcal meningitis with an underlying cause of 
pneumococcal pneumonitis.

3.  Pneumococcal meningitis or pneumococcal pneumonitis did 
not have their onset during active service, and are not 
related to any in-service disease or any service-connected 
disability.

4.  At the time of the veteran's death, he was service 
connected for a right medial meniscus tear.  This disability 
was neither a principal nor contributory cause of his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
appellant dated in February 2005 and July 2004, as well as by 
the discussions in the April 1999 rating decision, the July 
1999 statement of the case (SOC), the August 2003 Board 
remand, and the July 1999 and June 2005 supplemental 
statements of the case (SSOC).  The appellant was told of 
what was required to substantiate her claim and of her and 
VA's respective duties.  She was also asked to submit 
evidence and/or information, which would include that in her 
possession, to the RO.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
February 2005 and July 2004 letters to the appellant were 
provided subsequent to the initial adjudication of her 



claim, any defect in this regard is harmless error, as all 
evidence submitted was considered by VA in the SOC and the 
SSOCs as set forth above.  There is no indication that the 
outcome of the case has been affected.  The claim has been on 
appeal for several years, and in that time VA has provided 
the appellant a meaningful opportunity to participate 
effectively in the processing of her claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
medical treatment records have been obtained, as discussed 
below.  In this case, pursuant to the August 2003 remand of 
the Board, the RO has contacted the appellant on numerous 
occasions in an effort to obtain a copy of an autopsy report 
which was referenced in the Certificate of Death.  The 
appellant was contacted at her last known place of domicile, 
but it was returned as undeliverable.  Thereafter, the 
appellant was contacted at an alternative address, but she 
failed to respond.  The duty to assist the appellant in the 
development of facts pertinent to her claim is not a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA 
is not required "to turn up heaven and earth" to find the 
correct address for a claimant.  See Hyson v. Brown, 5 Vet. 
App. 262 (1993).  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this endeavor, a VA medical opinion was obtained 
in May 2005 which was formulated pursuant to evaluation of 
the veteran's entire claims folder.




Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Service connection for cause of the veteran's death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The veteran died on April [redacted], 1999.  The Certificate of Death 
dated in April 1999 shows that the immediate cause of his 
death was pneumococcal meningitis with an underlying cause of 
pneumococcal pneumonitis.  For pneumococcal meningitis, the 
interval between onset and death was four days.  For 
pneumococcal pneumonitis, the interval between onset and 
death was one week.

Prior to his death, the veteran was service connected for a 
right medial meniscus tear.  He was deemed to be 20 percent 
disabled, effective as of May 26, 1995, and had been 
previously deemed to be 10 percent disabled, effective as of 
August 1, 1979.

The veteran's service medical records show no evidence of 
pneumococcal meningitis or pneumococcal pneumonitis during 
his period of active service.  

Subsequent to service, private hospital treatment records 
from the Grand View Hospital, in Ironwood, Michigan, show 
that on March 29, 1999, the veteran was treated in the 
emergency room for symptoms associated with degenerative 
joint disease and a very large joint effusion in his right 
knee.  He was given pain medication and told to return the 
next day.  He was subsequently scheduled for a knee 
aspiration to be performed to get cultures.

On April 2, 1999, the veteran was taken to the emergency room 
by ambulance for evaluation of decreased mental status.  A 
right knee aspiration produced "a cc or so of purulent pus-
like material."  A spinal tap was done which produced fluid 
that was "quite cloudy and probably infectious."  
Laboratory reports from the spinal fluid showed "Abundant 
growth of alpha strep.  Presumptive identification of strep.  
Pneumo."  Laboratory reports from the right knee showed a 
moderate growth of alpha strep.  A blood laboratory report 
showed streptococcus pneumonia.  An operative report showed a 
diagnosis of possible septic right knee, primary or 
secondary.

The veteran was transferred to St. Mary's Medical Center in 
Duluth, Minnesota, on April 2, 1999 where he arrived 
comatose, intubated, and completely unresponsive. The intake 
report shows a problem list that includes acute febrile 
illness consistent with pneumococcal sepsis, likely pulmonary 
in origin, with associated bacterial meningitis and septic 
right knee arthritis.  He was also said to be comatose with 
acute respiratory failure related to the above listed 
problem.  

On April 4, 1999, the veteran's blood pressure and pulse 
began to rise.  There was evidence of increasing 
intracerebral pressure secondary to cerebral edema.  A right 
frontal ventriculostomy was performed.  Later that day, he 
was assessed as being brain dead.  His death was recorded 
April [redacted], 1999.  The discharge summary listed the cause of 
death as strep pneumo meningitis as a result of streptococcal 
pneumonitis.  In the summary, it was further noted that the 
septic right knee was secondary to strep pneumonia.

An Autopsy Provisional Report from the St. Mary's Medical 
Center dated in April 1999, shows the tentative gross 
diagnosis as pneumococcal lobar pneumonia, right upper lung 
with pneumococcal sepsis.  Additional findings included 
pneumococcal meningitis with massive brain edema, necrosis, 
herniation of cerebellar tonsils and brainstem necrosis; 
septic arthritis of the right knee; a secondary pulmonary 
embolus of the left lung; and a massive adrenal hemorrhage 
which was greater on the left side than the right.

A VA medical report dated in May 2005 shows that the 
veteran's entire claims folder was reviewed in conjunction 
with formulating the stated opinion.  The examiner indicated 
that the veteran was diagnosed with a streptococcus 
pneumonia, streptococcal meningitis and streptococcal right 
knee infection.  He died from the strep meningitis.  The 
examiner stated that strep pneumonia was the initial insult 
to the veteran's body and it was the disease that seeded the 
other organs.  The right knee became infected and did not 
contribute meaningfully to the veteran's death.  It was noted 
that an orthopedic consult was obtained during the veteran's 
brief stay.  The orthopedic doctor noted that the veteran was 
not stable enough at that time for the simple procedure of 
taking out the screw in the knee and draining the infection.  
The veteran was not thought to be stable at that time due to 
the fact that he was comatose and ventilator dependent.  The 
orthopedic note indicated that the procedure of removing the 
hardware and draining the right knee of infection might have 
had the consequences of arthritis and pain.  Death was not 
noted to be a likely consequence of draining the right knee 
infection.  The Autopsy Provisional Report noted that the 
cause of death was the strep meningitis and the strep 
pneumonia.  The examiner concluded that it was not as likely 
as not that the septic arthritis caused the veteran's death, 
nor did it aggravate the death.  The examiner further stated 
that the "septic arthritis was as likely as not caused by 
the service-connected right medial meniscal tear.  It was 
unlikely the knee would have had an infection if there were 
hardware in the joint.  The veteran had a screw in his right 
knee.  The screw and the right knee became seeded from the 
strep pneumonia.  The septic knee was an incidental finding 
in the death of this veteran.  It was not as least as likely 
that the veteran's service connected right medial meniscal 
tear was a principal or contributory cause of his death."

The preponderance of the evidence is against the claim for 
service connection for cause of the veteran's death.  
Initially, the veteran's service medical records are 
completely negative of any reports of or treatment for 
pneumococcal meningitis or pneumococcal pneumonitis.  Post-
service medical records are negative for symptoms associated 
thereto until 1999.  The death certificate shows that the 
interval between onset and death for pneumococcal meningitis 
was four days, and for pneumococcal pneumonitis it was one 
week.  There is no competent medical evidence of record 
relating pneumococcal meningitis or pneumococcal pneumonitis 
to any in-service disease or injury or to any service-
connected disability.  

There is also no competent evidence of record showing that 
the veteran's service-connected right medial meniscus tear 
was either a principal or contributory cause of his death.  
The May 2005 VA examiner specifically concluded that the 
veteran's service-connected right medial meniscus tear was 
not a principal or contributory cause of his death.

The May 2005 VA examiner's statements concerning the 
relationship between the veteran's service-connected right 
medial meniscus tear and septic arthritis of the right knee 
are unclear, though he appears to conclude that there was a 
relationship between the two.  Regardless of any such 
relationship, the examiner concluded that the septic 
arthritis of the right knee did not cause or contribute 
meaningfully to the veteran's death.  Rather, he noted that 
the strep meningitis and strep pneumonitis caused the 
veteran's death and the septic knee was an incidental finding 
in the veteran's death.  As noted above, a contributory cause 
of death must be causally connected to the death and must 
have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  Accordingly, 
the evidence does not establish that the septic arthritis if 
the right knee, even if service connected, was either the 
principal or a contributory cause of the veteran's death.

The May 2005 VA examiner's opinion was based upon review of 
the entire record and is highly probative.  This opinion is 
found to be persuasive and supported by the medical evidence 
of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board acknowledges the appellant's assertion that the 
veteran's death was somehow related to his period of service, 
specifically, his service-connected right medial meniscal 
tear, given the development of the strep arthritis of the 
right knee that was coincidental to the insult of the strep 
pneumonia to the veteran's body.   However, as a layperson, 
she is not qualified to render medical opinions regarding 
matters, such as diagnoses and determinations of etiology, 
calling for specialized medical knowledge. See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Again, the VA medical doctor 
specifically found no relationship between the veteran's 
service-connected disability and his death.

As there is no competent evidence of a nexus between an in-
service injury or disease and the veteran's cause of death, 
or of a service-connected disability and his cause of death, 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

The Board greatly sympathizes with the appellant, recognizes 
the veteran's service, and fully understands the appellant's 
contentions.  However, for the reasons and bases provided 
above, the evidence in this case preponderates against the 
claim for service connection for the cause of the veteran's 
death.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as 



required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.3 (2005).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


